PER CURIAM.
Plaintiff was employed by defendants as a designer of waists. After 2% days’ service, she was discharged for *419having surreptiously made sketches of models, whereupon she brought this action to recover $50, the wages she was to receive for a week’s service.
The evidence justified the court in finding that her discharge was justifiable. Had she been employed by the week, she could not have recovered a pro rata proportion of the week’s salary for the period she actually served; but the defendants’ general manager, by whom she was employed, testified that she was not employed for any particular period, and that her compensation was to be at the rate of $50 per week, and that, “if she worked two days, she gets two-sixths of $50.” Under these circumstances, plaintiff was entitled to recover for the period she actually served.
Judgment reversed, and a new trial ordered, with costs to appellant to abide the event.